ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
MIC/CCS, Joint Venture                      )      ASBCA No. 58242
                                            )
Under Contract No. F42650-03-D-0010         )

APPEARANCES FOR THE APPELLANT:                     Richard C. Johnson, Esq.
                                                   John S. Pachter, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Vienna, VA

                                                   Patrick Hendrickson, Esq.
                                                    Hendrickson Law Firm
                                                    South Jordan, UT

APPEARANCES FOR THE GOVERNMENT:                    Col Robert J. Preston II, USAF
                                                    Acting Air Force Chief Trial Attorney
                                                   Jeffrey M. Lowry, Esq.
                                                    Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE SCOTT
               ON APPELLANT'S MOTION FOR SUMMARY JUDGMENT

       MIC/CCS, Joint Venture (MIC/CCS) has appealed under the Contract Disputes
Act (CDA), 41 U.S.C. §§ 7101-7109, from the contracting officer's (CO's) termination
of Delivery Order (DO) No. 0383 under the subject contract for default. It moves for
summary judgment, converting the default termination to one for convenience, on the
basis that the government waived the DO's completion date and appellant was excusably
delayed through the termination date. The government opposes. At appellant's request,
the Board heard oral argument. For the reasons stated below we deny the motion.

         STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION 1

      1. On 31 March 2003, pursuant to a Simplified Acquisition of Base Engineering
Requirements (SABER) solicitation, the Air Force awarded negotiated Contract
No. F42650-03-D-0010, a multiple award Indefinite Delivery, Indefinite Quantity section

1
    Appellant presents additional proposed facts (PF) in its redacted 14 June 2013
       response to the Air Force's opposition to its motion for summary judgment (app.
       resp.). We have reviewed them but do not find them necessary to our resolution of
       the motion.
8(a) set-aside contract for design and construction services at Hill Air Force Base (AFB),
Utah, and other sites, to MIC/CCS for a one-year base period with seven option years
(R4, tab 1at1-6of33, Description of Work at 5).

      2. The contract incorporates by reference or contains numerous Federal
Acquisition Regulation (FAR) clauses, including the following:

       FAR 52.211-12, LIQUIDATED DAMAGES - CONSTRUCTION (SEP 2000), which
provides that if the contractor fails to complete the work in the time specified, it "shall
pay liquidated damages to the Government in the amount of $162.00 for each calendar
day of delay until the work is completed or accepted" (R4, tab 1at10 of33).

       FAR 52.232-5, PAYMENTS UNDER FIXED-PRICE CONSTRUCTION CONTRACTS (SEP
2002) (R4, tab 1 at 15), which provides in part that the government is to "make progress
payments monthly as the work proceeds ... on estimates of work accomplished which
meets the standards of quality established under the contract, as approved by the [CO]."

        FAR 52.233-1, DISPUTES (JUL 2002)-ALTERNATE I (DEC 1991) (R4, tab 1at15
of 33), which provides in part:

                     (i) The Contractor shall proceed diligently with
              performance of this contract, pending final resolution of any
              request for relief, claim, appeal, or action arising under or
              relating to the contract, and comply with any decision of the
              [CO].

       FAR 52.236-2, DIFFERING SITE CONDITIONS (APR 1984) (R4, tab 1at15), which
provides that the CO is to investigate promptly after receiving notice from the contractor
of alleged differing site conditions and, if there are such conditions as defined in the
clause, and they cause an increase in the contractor's cost of, or time to perform, the
work, an equitable contract adjustment is to be made.

      FAR52.249-10,DEFAULT(FIXED-PRICECONSTRUCTION)(APR 1984)(R4, tab 1 at
15), which provides in part:

                      (a) If the Contractor refuses or fails to prosecute the
              work or any separable part, with the diligence that will insure
              its completion within the time specified in this contract
              including any extension, or fails to complete the work within
              this time, the Government may, by written notice to the
              Contractor, terminate the right to proceed with the work (or
              the separable part of the work) that has been delayed~... The
              Contractor and its sureties shall be liable for any damage to


                                              2
               the Government resulting from the Contractor's refusal or
               failure to complete the work within the specified time,
               whether or not the Contractor's right to proceed with the
               work is terminated. This liability includes any increased
               costs incurred by the Government in completing the work.

                       (b) The Contractor's right to proceed shall not be
               terminated nor the Contractor charged with damages under
               this clause, if-

                      ( 1) The delay in completing the work arises from
               unforeseeable causes beyond the control and without the fault
               or negligence of the Contractor. Examples of such causes
               include-



                      (ii) Acts of the Government in either its sovereign or
               contractual capacity,



                      (c) If, after termination of the Contractor's right to
               proceed, it is determined that the Contractor was not in
               default, or that the delay was excusable, the rights and
               obligations of the parties will be the same as if the
               termination had been issued for the convenience of the
               Government.

                     ( d) The rights and remedies of the Government in this
              clause are in addition to any other rights and remedies
              provided by law or under this contract.

                                        DO No. 0383

        3. In August 2010, 2 the Air Force issued a statement of work (SOW), as amended,
for a project entitled "Re-Drill Well 7 and Repair/Reline Well 1" (R4, tab 4 at 1, 2, tab 6).

2
    Unless otherwise indicated, referenced dates are the dates of emails. Despite the
       August 2010 SOW issuance date, the SOW of record is dated 24 October 2012.
       We infer that this is because it was forwarded during this litigation through a
       23 October 2012 email and, when the SOW document was opened, a software
       function changed its date to 24 October 2012.

                                               3
Rodney Sanders was the Air Force's SABER project manager. Only items incorporated
into the SOW from the contractor's accepted proposal were to be considered part of the
SOW. The project involved construction of a replacement potable water well at Hill
AFB, which required the contractor to drill a replacement well within 25 feet of an
existing Well #7, using only reverse rotary drilling methods and qualified subcontractors
experienced in those methods. The contractor was also to fill in and cap the existing
Well #7 and to construct an addition to the existing well house to enclose the replacement
well. Regarding Well # 1, the contractor was to provide design specifications and to
ensure that Well #1 's water quality, after the relining and repair work, would meet Utah's
primary and secondary drinking water standards and that the well would no longer
produce sand in quantities that would damage pumping operations. The SOW also
required the contractor to obtain an airfield waiver for its drilling rig and equipment due
to the project's location on a flight path and to warrant the entire installation system for
one year after project completion. (R4, tab 6 at SOW)

       4. MIC/CCS forwarded a draft scope of work from its drilling subcontractor,
Layne Christensen Company (Layne), to Mr. Sanders on 17 September 2010 (R4, tab
19). However, on 21 September 2010, MIC/CCS advised the Air Force that it had to
decline submitting a proposal because the drilling proposals it had received did not
comply with the government's SOW; the quotes were qualified with unit rates for work
accomplished and unit pricing for delays, standby, etc.; none of the drillers were
guaranteeing water quality; and all were providing daily rates for delays, unforeseen
conditions, etc. (R4, tab 21). It added:

              In order for MIC/CCS to provide a proposal, the Government
              would need to agree to accept the conditions and
              qualifications in the subcontractor's proposal, plus markups
              to MIC/CCS for the various unit prices and daily rates in case
              of delays or differing site conditions. Basically this would
              change the project to a unit rate fixed price contract with a
              not-to-exceed amount with no guarantee of performance.

(R4, tab 22 at 3, tab 25)

       5. Later on 21 September 2010 MIC/CCS informed the Air Force that it was
willing to submit a proposal ifthe Air Force would acknowledge the subcontractor's
conditions and qualifications and use the subcontractor's proposal documents instead of
the government's SOW to perform the repairs and new well work and, for any additional
items, MIC/CCS would provide additional costs and rates (R4, tab 22 at 1-2). It
forwarded a copy of Layne's 21 September 2010 pricing proposal, which broke down the
work on each well into numerous components, and gave unit pricing. The total price for
Well #1 was $247,300 and, for Well #7, $988,504. Layne's pricing was subject to a Loss
of Fluids clause providing that, if fluids loss were encountered due to hydrogeologic


                                             4
conditions, Layne would be compensated at a $550 per hour plus cost and 20 percent
markup for all drilling fluid materials and additives used during the loss of fluids period.
The proposal assumed 24/7 drilling and that well design was subject to change based
upon geophysical logs and sieve analysis. (R4, tab 22 at Layne 9/21110 proposal)

        6. Mr. Sanders responded on 21 September 2010 that, after discussing the project
with Layne, and its drilling process, the Air Force was comfortable with MIC/CCS's
proposal. He asked MIC/CCS to provide a proposal to CO Douglas Young. It submitted
one dated 22 September 2010, which attached Layne's 21 September 2010 proposal and
stated that it was based upon that proposal and not the government's SOW. (R4, tab 2 at
6-44, tab 22 at 1)

        7. The Air Force awarded the DO to MIC/CCS on 22 September 2010 (R4, tab 2
at 1). It contained one contract line item, in the lump sum of $1,757,438, which stated:

              Redrill Well #7 & Repair/Reline Well #1
              FFP [Firm Fixed-Price]
              The purpose of this project is to redrill well #7 and repair and
              reline well # 1 at Hill AFB. The work shall be done in
              accordance with the contractor's proposal dated 22 Sep 2010,
              and according to the terms and conditions of the basic
              contract.

(R4, tab 2 at 2) The completion period was 300 days after the issuance of the notice to
proceed (id. at 4).

      8. MIC/CCS's 22 September 2010 Proposal Summary, marked "Preliminary
Estimate," stated:

              We propose to perform this project for the total price of One
              Million Seven Hundred Fifty Seven Thousand Four
              Hundred Thirtv Eight Dollars and no Cents.
              ($1, 757,438.00) Performance period is 300 calendar days.

              This proposal is based off of the Subcontractors provide[ d]
              proposal and not the government provided SOW. Please see
              the attached proposal from [Layne] .. ·

(R4, tab 2 at 6)

     9. Layne's incorporated 21 September 2010 proposal was similar to the one
MIC/CCS had initially forwarded to the Air Force (SOF ir 5), but it stated that a
"maximum adder" of $75,000 had been added to the price for any loss of fluid


                                              5
situations; the hourly quantities were maximum billable quantities; once operational on
site, if Layne were delayed by the government, the hourly rate would apply; and the
"estimated total of all costs, including the (worst case) loss of fluids adder is
$1,310,804.00" (R4, tab 2 at 9). Layne stated that it had teamed with Loughlin Water
Associates, said to be a Utah well designer with local experience in managing well
installation (id. at 7).

      10. MIC/CCS's 21 September 2010 Scope of Work, marked "Preliminary
Estimate," stated that it was conditional and qualified as follows:

             •   MIC/CCS's proposal for the well #1 repairs and well#
                 7 drilling is based solely on the attached subcontractor
                 scope [of] work, unit rates for work accomplished and
                 unit pricing for delays, etc. plus MIC/CCS markups.
             •   No guarantee is stated, implied or offered concerning
                 the production or quality of water from the wells.
             •   We cannot guarantee the new well#7 will produce
                 water.
             •   If the well#l or well #7 produces water, we cannot
                 guarantee the quality of the water to meet any potable
                 standards or for the well to produce water in the
                 quantity or GPM [gallons per minute] assumed by the
                 Government.

(R4, tab 2 at 13) The Scope of Work stated for both Well #1 and Well #7 that MIC/CCS
would provide all labor and materials in Layne's proposal "at the quoted unit prices, per
foot prices, and LS pricing, plus MIC/CCS markups"; any additional work or
requirements would be subject to additional costs, time, and down time delays; and
MIC/CCS's proposal was in conjunction with Layne's proposal and incorporated all
assumptions, exclusions, and "hourly pricing to perform work" (R4, tab 2 at 15).

        11. For Well #1, Layne's proposal incorporated into the DO called for the
contractor to furnish and install a 1O" low carbon steel casing/stainless steel wire wrap
screen liner, which Layne had stated in its 17 September 2010 proposed scope of work
included gravel packing with an engineered filter pack to prevent sand production (R4,
tab 2 at 7, 11). It was also to furnish and install a pumping system, assuming 500 gpm
with 600' TDH (total dynamic head), and to perform a 10-hour step test and a 72-hour
constant rate test. The proposal assumed 24/7 drilling. (Id. at 7-8)

       12. Concerning Well #7, Layne's proposal incorporated into the DO, and the
referenced subcontractor's scope of work, called for the contractor to drill a replacement
well; perform a pilot boring; perform zone water sampling and water quality tests; drill
and install surface casing; perform ream boring; provide and install a complete new

                                             6
pumping system; perform a 10-hour step test and a 72-hour constant rate test; cap and fill
and abandon the existing Well #7; and construct an addition to the existing well house to
enclose the new well (R4, tab 2 at 8, 11-15).

       13. The government's SOW was not incorporated into the DO and the
contractor/subcontractor proposals incorporated in the DO did not specify a drilling
method (R4, tab 2). Appellant contends, however, that it was understood that Well #7
would be drilled using the reverse rotary drilling method only, citing an internal Air
Force email of 13 September 2013 to Mr. Sanders and others stating "[p]lease ensure we
are not considering a cable tool job." Appellant alleges that "[t]he 'cable tool' drilling
method is the most common alternative to the reverse rotary method." (R4, tab 14; app.
mot. at 2, PF 4 n.4)

        14. The Air Force issued the Notice to Proceed on 5 October 2010; work was to
begin by 14 October 2010 and to be completed by 11 August 2011. Final inspection was
to be seven days prior to the contract completion date. (R4, tab 32)

                              Well # 1 - Production of Sand

      15. On 9 November 2010 MIC/CCS's project manager, Seth Dixon, notified
Mr. Sanders that Layne was scheduled to begin working on Well #1 on 15 November
2010 (R4, tab 47).

        16. On 10 December 2010 Layne informed MIC/CCS that it had finished
installing the new well liner in Well # 1 and that "the well is pumping virtually no sand"
(R4, tab 54 at 2). However, on 13 December 2010, Mr. Sanders inquired of Mr. Dixon as
to why the well was pumping sand. Mr. Dixon replied that the sand production had been
within allowable limits before the gravel pack had settled; Layne had to add more gravel
around the new liner; and Layne would pursue the sand issue. (R4, tab 54)

        17. On 15 December 2010 the Air Force provided MIC/CCS with a temporary
airfield waiver, from 14 December 2010 through 31 January 2011, for the Well #7
replacement, but Mr. Sanders informed Mr. Dixon that MIC/CCS would need to finish
the work at Well #1 prior to relocating any equipment (R4, tab 58).

        18. On 17 December 2010 Layne notified MIC/CCS that it had run its pump tests
up to 500 gpm for the step and constant rate tests; it knew the well could produce more
but felt that keeping the flow rate at about that number would help keep sand from being
pulled into the well, which would happen at a higher flow rate (R4, tab 59). It
recommended sizing the replacement equipment at the 500 gpm rate (id. at 5). MIC/CCS
forwarded the recommendation to the Air Force, which responded that it would like to
see a higher flow but could not determine that flow until it saw the results of a good
pump test, and the well had previously produced 800 gpm. Mr. Dixon replied on


                                             7
20 December 2010 that sand production after the installation of the new liner "was quite
low compared to what the existing well was producing since we have around a 90%
reduction in sand" (id. at 2-3); Layne's design and proposal had been based on a 500 gpm
pump; the new liner made the existing well smaller; and the existing well was
non-functional and had not produced water "due to large amounts of sand" (id. at 3). On
21 December 2010 MIC/CCS and Layne agreed to install the pump so as to produce 500
gpm of water at the storage tank rather than at the well (id. at 1-2).

      19. On 25 January 2011, MIC/CCS submitted results from the second 24-hour
pump test of Well #1 to Mr. Sanders, said to indicate about 500 gpm and low sand
production in the last 12 hours of the test (R4, tab 61). However, on 9 March 2011
Mr. Dixon's internal email advised:

             The well liner we installed at well # 1 is letting a large
             amount of Silica sand through the screens or up from the
             bottom of the well. When we tested the well a week ago
             there was a large amount of silica sand show up [sic] in all
             of the lines as well as the sand separator. Because so much
             sand was getting into the system Layne pulled the pump
             back off of well 1 yesterday and we ran another video log
             again today.

             It appears from the video that most of the gravel pack at the
             upper screens is missing ([ d]ue to the drop in sand at the
             lower screen) and the lower screens have sand coming in
             from the gravel pack. I spoke with Josh from Layne and he
             keeps going back to the design and everything they had
             designed should not allow sand to come in from the screens.



             It sounds like they want to get to the bottom of the issue and
             Layne has told me that they are going to keep working on the
             problem until it is solved.

             [I]t is quite confusing because we test pumped the well two
             times and each time they developed the well for 24 hours and
             by the end of the testing there was almost no sand production.
             (Josh thinks there has been a major failure in the lower end of
             the well like the cap popping loose or a break in the piping.)

(R4, tab 77) The memorandum listed potential reasons for the sand problem.



                                            8
      20. On 24 March 2011 Layne installed a patch in Well #1 to try to fix the sand
problem (R4, tab 3-23).

        21. Layne advised MIC/CCS on 1 April 2011 that, upon re-installation of a
turbine pump, Well #1 was producing between 515 and 535 gpm; it did not feel it needed
to be tested further; and the well and pump could be run at the Air Force's discretion.
Layne was confident that sand would drop to trace amounts. On the same day, MIC/CCS
forwarded the information to the government. (R4, tab 87 at 1-2)

       22. Internal Air Force emails indicate that it attempted a 48-hour flow test of
Well # 1 on about 5 April 2011 and, within 24 hours, the well produced sand, including
2 112 gallons of gravel (R4, tab 91). MIC/CCS's and Layne's 22 April and 25 April,
2011 emails indicate that Well #1 had a hole or holes (R4, tab 99).

       23. On 26 April 2011 Mr. Sanders questioned MIC/CCS about a "suspect hole 2":

                If the video comes back with some unknown source, then the
                government can't/won't hold the contractor responsible for
                any more repairs. With that being said, ifthere are
                holes/penetrations (i.e. bad weld, collapsed screen, etc) then
                the contractor(s) need to meet their contractual obligation and
                provide the fix.

(R4, tab 102)

       24. The government does not dispute appellant's statement that:

                On May 25, 2011, the parties met to discuss the Well #1
                situation, and although MIC/CCS informed the Air Force that
                it considered the work at Well #1 complete, MIC/CCS
                proposed possible reasons for the cause of the sand
                contamination. In addition, MIC/CCS offered possible
                actions, in excess of the [DO] requirements, to resolve the
                sand contamination problem .... MIC/CCS offered no guaranty
                that these actions would be successful.

(App. mot. at 3, PF 8) The government adds that MIC/CCS proposed to perform its
suggested actions "without additional charge" (R4, tab 123 at 4; gov't opp'n at 5, ~ 8).

        25. The CO's 25 May 2011 "MEMO TO FILE" concerning a meeting with
MIC/CCS and Layne records that Layne stated there was a problem with holes
developing in the well. The CO reported that the contractor wanted $50,000 to perform
its proposed solution, otherwise it would consider Well #1 work complete. (R4, tab 119)


                                               9
        26. On 26 May 2011, the CO asserted to MIC/CCS that the contractor had not
fulfilled its obligation under the DO (R4, tab 120).

        27. It is undisputed that, on 31 May, 2011, MIC/CCS wrote to the Air Force
confirming the matters discussed at the May 25 meeting, and offered to provide a
$15,000 credit to mitigate the cost to install a variable frequency drive (VFD) on the
pump (app. mot. at 4, PF 9; gov't opp'n at 5, ir 9). MIC/CCS reiterated that it considered
Well #1 work complete and stated that its performance of various tasks at no additional
cost was on the understanding that they were not required; this would satisfy any
obligation the government believed MIC/CCS owed it under the contract; and MIC/CCS
did not guarantee that Well #1 would produce water in any quantity or quality at the end
of the additional work. (R4, tab 123 at 4)

       28. The CO replied to MIC/CCS by memorandum of 9 June 2011 that it was not
the government's role to "give direction or resolution in an area where you are the
experts" (R4, tab 125 at 1); MIC/CCS was responsible for contract performance; and:

              [The government's] position in regards to Well # 1 is that we
              awarded a [DO] to fix a well where we were getting no water.
              To have a well that produces water is the basic purpose of this
              [DO] and is what you proposed on. We agree that Potable
              Water is not an issue but water production is. Because of this
              issue, we cannot accept [MIC/CCS' s] offer of 31 May 2011.
              Hill AFB ... will install the VFD.

(Id.) The CO stated that the 72-hour constant rate test had not been performed on Well
# 1; DO performance had not been good; and it appeared that the contractor would not
complete it by the 11 August 2011 due date (id. at 2).

       29. By letter of 15 June 2011, MIC/CCS notified the government that it
considered the "migration of sand/gravel pack" into Well #1 to be a differing site
condition (R4, tab 126 at 4). It gave its plan for proceeding with the well work, asking
the government to provide direction by 22 June 2011 if it did not agree (id.).

       30. The CO informed MIC/CCS on 27 June 2011 that a differing site condition
investigation regarding Well #1 was "still being conducted" pursuant to the Differing Site
Conditions clause (R4, tab 129).




                                            10
                                 Well #7 - Loss of Fluids

       31. On 31 January 2011 Hill AFB issued an extension of the airfield waiver
through 31 October 2011 for the Well #7 work (R4, tab 64 at 6). On 21 September 2011
Hill AFB extended the waiver through 30 April 2012 (gov't opp'n, ex. 1).

       32. On 8 February 2011 MIC/CCS sought to abandon Well #7 prior to drilling the
replacement well to protect against loss of fluid issues and running into the existing well.
The government approved subject to the Utah State Engineer's approval. (R4, tab 69)

      33. As of 15 February 2011, MIC/CCS was asking the Air Force to determine
Well #7's location and it did so (app. mot. at 4, PF 11; gov't opp'n at 6, iJ 11).

        34. On 25 March 2011 Layne began to suffer fluid loss while drilling replacement
Well #7 (R4, tab 3-24). On 31March2011 Layne informed MIC/CCS that it had reached
the $75,000 limit under the Loss of Fluids clause. MIC/CCS advised the government
that, thereafter, any loss of fluids would be at Layne's expense. (R4, tab 84)

       35. By letter of 16 June 2011, MIC/CCS notified the CO that it had received
notice of what Layne believed was a changed site condition during borehole reaming at
Well #7; Layne had experienced "extreme losses of fluid circulation"; and Layne would
suggest alternative drilling methods. MIC/CCS informed the CO that it would evaluate
Layne's assertion and forward any information to the CO. (R4, tab 127)

       36. On 1July2011, MIC/CCS forwarded to the CO a 28 June 2011 letter to
MIC/CCS from Layne advising that it had not stopped work but that the magnitude of the
loss of fluids had "rendered the specified method of construction ineffective" (R4, tab
130 at 2). Layne opined that to proceed would be economic waste and it was formulating
optional methods that might be better for the conditions encountered. It added that the
existing well had been abandoned per the specifications, state requirements, and industry
standards but there continued to be communication between it and the new well that
made the lost circulation condition even more severe. Layne concluded with a
commitment to working with MIC/CCS to complete the project. (R4, tab 130)

      37. The government does not dispute appellant's statement that:

             On July 6, 2011, [Layne] wrote to MIC/CCS outlining a
             proposed approach to the problems on Well #7, in advance of
             a meeting ... with the Air Force on July 12. The letter outlined
             all of the steps [Layne] had already taken to attempt to solve
             the fluid loss situation at Well #7, and concluded that a new
             drilling method would have to be tried (the cable tool
             method). The letter outlined ... 19 steps that [Layne]


                                             11
              recommended as necessary and notified MIC/CCS that the
              subcontract price would increase to $2,399,920 from
              $1,235,804 because none of these steps were among those
              included in [Layne's proposal].

(App. mot. at 5, PF 17; gov't opp'n at 6, ,-i 17; see R4, tab 131) It is also undisputed that
the Air Force, MIC/CCS, and Layne met on 12 July 2011 and discussed Layne's 6 July
2011 letter, and that a 12 July 2011 letter from Layne to MIC/CCS requested permission
to use an "alternate drilling method" and an immediate response so it could begin work in
the next few days (R4, tab 134 at 2; app. mot. at 5, PF 18-19; gov't opp'n at 6, ,-i 18-19).
However, the government asserts that the DO did not specify a drilling method (gov't
opp 'n at 6, ,-i 19).

           38. On 13 July 2011, Robert Newberry, said to be chief executive officer of
Cadence Contract Services, LLC, a joint venture partner of MIC/CCS, and to have had
"operational responsibilities for the Hill AFB SABER contract" (app. mot., Newberry aff.
,-i,-i 4, 5), sent an email to the CO to confirm his understanding of the CO's alleged
direction to him in a phone conversation following the 12 July 2011 meeting that:

              [N]o additional work should take place on Well Number 7
              until the Government has reviewed the forthcoming claim
              concerning differing site conditions and/or
              impossibility/impracticability of performance issues.

(R4, tab 134 at 1) Mr. Newberry asked whether his understanding of the CO's
"direction" was correct (id.). He referred to the 12 July 2011 letter from Layne to
MIC/CCS (SOF ,-i 37), which had contended that it was "not feasible to continue" with
the alleged specified drilling method (R4, tab 134 at 2). Appellant states that Layne's
letter advised that it was stopping drilling pending resolution of the Well #7 issues and
that work stopped on about 12 July 2011 due to the Air Force's inability to give direction
(app. mot. at 12; app. resp. at 2). This was before the DO's initial 11 August 2011
completion date and its extended 26 September 2011 completion date (SOF ,-i,-i 14, 42).

      39. The CO responded to Mr. Newberry on 13 July 2011:

              As I understand your claim, it is for costs that you have
              allegedly incurred and for costs that you plan on incurring if
              the change is approved[;] the reason for the claim has yet to
              be revealed. I cannot authorize you to incur costs above the
              amount of the contract. That action would be a "Ratification"
              and would basically be like giving you a blank check... .I am
              sure that [Layne] had that arrangement with the Argentine
              Government, but this is not a life and death situation: We


                                             12
              have made arrangements for water from Weber Basin
              Conservancy District and are not in need, especially this year.
              Please forward your claim at your earliest convenience.

(R4, tab 135 at 1)

        40. It is undisputed that, on 14 July 2011, MIC/CCS advised the CO that "[i]t is
our strong desire to resolve the issues and complete the Task Order. We stand ready to
return to work as soon as the Government authorizes." (R4, tab 138; app. mot. at 6,
PF 22; gov't opp'n at 7, -,i 22)

       41. By letter to the CO of28 July 2011, MIC/CCS submitted a 26 July 2011
"Well #7 Change of Conditions Claim" from Layne and documentation (app. supp. R4,
tab A-231 at 10636, -638). Layne sought an equitable adjustment of $374,076 for its
alleged additional costs in addressing the loss of fluids conditions and $715,040 to
implement the drilling method it had proposed. It asked that work be allowed to resume
as soon as possible so that the well could be constructed as expeditiously as possible.
Neither letter included a CDA certification, 41 U.S.C. § 7103(b).

      Government's Differing Site Conditions Investigation and Contractor Actions

       42. Effective 10 August 2011, the parties executed DO Modification No. 01,
which extended the completion date to 26 September 2011 to allow for completion of a
differing site conditions investigation (R4, tab 143 at 2-4).

       43. On 22 September 2011 MIC/CCS inquired about the status of the
government's differing site conditions investigation on Well #1 and Well #7, stating that
it needed to plan how to handle idle equipment at the site as winter approached. The CO
responded that day that he was still waiting for funds to pay for an independent analysis
of the differing site conditions allegations. (R4, tab 148)

       44. On 21 October 2011 MIC/CCS requested a meeting with the Air Force and
forwarded a Layne invoice. MIC/CCS contended that it was ready and willing to proceed
with the work "after we receive the requested direction from the Government"; the
extended completion date had passed almost a month ago; and "we have not yet received
the requested direction from the Government or a response to Layne's claim." (R4, tab
146 at 3) The invoice reflected the accrual of standby amounts beginning 10 August
2011 and continuing through 18 October 2011 in the amount of $756,000 (id. at 2).
MIC/CCS requested a meeting to "ascertain the Government's direction" (id. at 3).

      45. On 7 November 2011 a meeting occurred among the CO and other
government personnel, MIC/CCS, and Layne (R4, tab 152).



                                            13
       46. By letter to the CO of 18 November 2011, MIC/CCS asserted that the DO had
been completed to the extent practicable because further performance would increase
costs without achieving well performance. To the extent that it was not complete, the
government's failure to act on its differing site conditions notices constituted a
constructive termination for convenience. In any case, the government owed MIC/CCS
payment for the work it had performed. (R4, tab 154)

       47. On 14 December 2011 MIC/CCS informed the CO that Layne had completed
its demobilization at the Well #7 site (R4, tab 158).

        48. On 15 December 2011, the CO responded to MIC/CCS's 18 November 2011
letter, denying that the work contracted for regarding Wells #1 and #7 had been
completed and that any government actions or inactions constituted a constructive
termination for convenience. He stated that an independent contractor, "Bowen Collins"
(Bowen Collins & Associates, Inc.), was investigating the alleged differing site
conditions; it was probable it would contact MIC/CCS; and, upon receipt of the report,
the government would review it and provide a copy to MIC/CCS in anticipation of a
meeting to discuss the report and resolution of the Wells #1 and #7 issues. (R4, tab 159)

       49. MIC/CCS replied by letter of 16 December 2011 that the DO had been
completed "to the extent practicable, given the circumstances that are beyond the control
ofMIC/CCS" and "[r]egardless of what the Government's Independent Contractor
determines, the circumstances and conclusions we have reached will remain the same"
(R4, tab 160 at 3-4). MIC/CCS sought payment of amounts allegedly owed under the
DO so it could be concluded, with claim amounts to be resolved later, and submitted a
progress payment invoice for $1,344,941 (id. at 4-5).

       50. The CO replied by letter of21December2011 that the government's position
pending the outcome of its differing site conditions investigation was that "the terms and
conditions of the contract have not been met" and that he therefore refused to sign
MIC/CCS's invoice (R4, tab 161 at 4th page). He.invited MIC/CCS to contact him
anytime concerning the independent contractor's progress.

       51. MIC/CCS submitted a certified claim to the CO by letter of 29 December
2011, seeking payment of its 16 December 2011 "Pre-Final" invoice (R4, tab 162).

       52. Chris Mikell of Bowen Collins provided his report to the CO on 8 February
2012, stating he believed it "points everything back to Layne" (R4, tab 163 at 1).
Regarding Well # 1, he concluded that faulty materials or construction, specifically liner
material or installation, caused the filter pack to enter the well. Concerning Well #7, he
opined that there were no changed conditions and "[t]he difficult drilling conditions
should have been well known to [Layne] as part of its due diligence to prepare a bid for
the project" (id. at 3). The government does not dispute appellant's statement that:


                                             14
              [The report purported] to conclude that no differing site
              conditions had been encountered under the [DO]. The report
              made no mention of the applicable [DO] terms and
              conditions, matters of which Bowen Collins appeared to have
              no knowledge. The Air Force did not provide a copy of
              the ... report to MIC/CCS until April 20, 2012, when it was
              included in the initial Rule 4 File under ASBCA No. 58023.

(App. mot at 9-10, PF 38 (citations omitted); gov't opp'n at 10, ii 38)

        53. It is undisputed that, on 1 March 2012, the CO called Mr. Newberry and
requested a meeting to discuss an amicable agreement, without legal representatives, on
the ground that legal matters would not be discussed (app. mot. at 10, PF 40; gov't opp'n
at 10, ii 40). The parties met on 5 March 2012 (see R4, tabs 165, 166).

       54. On 6 March 2012, after requesting a proposal from MIC/CCS at the 5 March
2012 meeting, the CO directed it not to submit a proposal (app. mot. at 10, PF 41-43;
gov't opp'n at 10-11, iii! 41-43).

                                  Termination for Default

      55. On 6 March 2012 the CO issued a show cause notice to MIC/CCS stating that,
because it had failed to perform the DO within the required time, the government was
considering a default termination. The notice concluded:

              Please note that in accordance with contract clause 52.233-1,
              the contractor is required to proceed diligently with
              performance of the contract, pending final resolution of any
              request for relief, claim, appeal, or action arising under the
              contract, and comply with any decision of the [CO]. The
              contractor is not in compliance with this mandatory clause.

(R4, tab 168) The government does not dispute that the notice did not mention liquidated
damages (app. mot. at 11, PF 44; gov't opp'n at 11, ii 44).

       56. MIC/CCS responded by letter of 12 March 2012 (R4, tab 169) that the
government had failed to respond to its differing site conditions allegations; any failure to
perform was the government's; the DO had been completed to the extent practicable;
whether the DO was deemed to be complete or should be terminated for convenience, the
amounts owed to MIC/CCS were the same; MIC/CCS was "finished with our work under
this [DO]" (id. at 15); and the government had no legitimate basis for its show cause



                                             15
notice. It is undisputed that the government did not respond to appellant's letter (app.
mot. at 11, PF 45; gov't opp'n at 11, ~ 45).

       57. CO David J. Clark's final decision of 18 June 2012 terminated the DO for
default, due to MIC/CCS's alleged failure to complete the contracted work and to
proceed diligently with contract performance pending review of its differing site
conditions claim (R4, tab 170). The CO stated that MIC/CCS not only failed to repair
and reline Well # 1 pursuant to contract but it also damaged the existing well, and failed
to complete Well #7 per contract requirements. The CO alleged that an independent
study found that MIC/CCS's changed conditions claim lacked merit. He concluded that
the government "has the right to seek a remedy, including, but not limited to any excess
costs of reprocurement" (id. at 2). The notice did not contain the term "liquidated
damages."

       58. MIC/CCS filed the instant appeal on 18 July 2012.

       59. It is undisputed that liquidated damages have not been assessed. The
government contends that, until the contract work is complete, it does not know the
extent of the liquidated damages (gov't opp'n at 11, ~ 50).

                                       DISCUSSION

                                  The Parties' Contentions

        Appellant alleges that, pursuant to De Vito v. United States, 413 F .2d 114 7 (Ct. Cl.
1969), discussed below, the government waived the DO's completion date and appellant
is entitled to summary judgment. Appellant recognizes that De Vito normally is applied to
supply contracts, not construction contracts such as at issue here, but it contends that the
relevant circumstances are extraordinary and satisfy exceptions to the norm. It asserts
that the only material facts are those pertaining to the government's alleged waiver of the
DO's original completion date and that those facts are undisputed.

       Appellant contends that the government's statement that it did not have an
immediate need for the wells; a five-month delay between the amended contract
completion date and the show cause notice; and the government's failure to assess or
mention liquidated damages, evidenced that time was not of the essence and waived the
completion date. Appellant asserts that, once the government waived the DO's deadline, it
could not terminate for default without establishing a new, reasonable, performance date.

        The government counters that there are no unusual circumstances that would make
De Vito applicable to the construction contract in question and, in any case, the Air
Force's forbearance on assessing liquidated damages while it investigated appellant's
differing site conditions claims was not tantamount to waiver of the DO's due date.


                                             16
Waiver does not apply because appellant did not perform after the contract completion
date, having stopped prior thereto and abandoned the worksite. Even when a contract
delivery date has passed, a contractor's later abandonment of performance creates an
independent right to terminate. Further, appellant did not demobilize because the Air
Force prevented it from working; it demobilized because it disagreed with the Air Force
about the appropriate performance method after it experienced difficulties and it was
unwilling to perform unless the Air Force issued a change order. Moreover, appellant's
entitlement under the Payments clause to progress payments for work performed after the
contract due date removed the element of detriment necessary to establish waiver.

        Appellant maintains that its demobilization in fact established its reliance upon the
government's failure to terminate. It was not required to perform pending direction from
the CO on its differing site conditions allegations and its proposal for alleviating sand
conditions in Well # 1. Appellant alleges that its default was excusable because the
government breached its duty to provide direction. It adds that the government's claim
that it had no more funds to assign to the contract breached its duty not to hinder
performance and also caused excusable delay.

        The government responds that any funding issues or government determination
not to approve a contract change do not justify a contractor's repudiation of its
contractual obligations and its abandonment of performance. Failure to proceed in
accordance with the Disputes clause is a material breach, justifying termination without
the need to establish a new completion date. The government also maintains that
appellant's default was not excusable and it was not entitled to stop performance in the
face of defective or "impossible" specifications when it conditioned its acceptance of the
DO upon use of its own specifications. 3

        The government urges that summary judgment is not appropriate because
appellant relies upon disputed material facts and, even if there were none, appellant has
not established that it is entitled to judgment as a matter of law. At oral argument, the
government asserted that there were numerous material facts in dispute, such as whether
MIC/CCS took any action in reliance upon the Air Force's alleged delay in terminating
the DO for default; whether MIC/CCS abandoned performance; whether the Air Force
failed to give direction concerning the alleged differing site conditions or directed
MIC/CCS to complete performance; and whether there was a differing site condition
excusing appellant's delay and entitling it to additional time.




3
    Appellant states that its defective specifications claim is based, not upon its own
       specifications, but upon the government's specification that the new well had to be
       located within 25 feet of the existing Well #7 (app. redacted resp. at 18-19).

                                             17
                              Summary Judgment Standards

       It is well-established that summary judgment is appropriate only when there are no
genuine issues of material fact and the movant is entitled to judgment as a matter of law.
Mingus Constructors, Inc. v. United States, 812 F.2d 1387, 1390 (Fed. Cir. 1987);
Bruce E. Zoeller, ASBCA No. 56578, 13 BCA ii 35,353 at 173,517, recon. denied, 14-1
BCA ii 35,480. A disputed fact is material only if it might affect the outcome of the case.
Delta Industries, Inc., ASBCA No. 57356, 12-1BCAii34,959 at 171,860. There is a
genuine issue of material fact that will bar summary judgment if a reasonable fact-finder
could find in favor of the nonmovant based upon the evidence. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986); AshBritt, Inc., ASBCA Nos. 56145, 56250, 09-2
BCA ii 34,300 at 169,434.

        In deciding a summary judgment motion, we do not resolve factual disputes but
ascertain whether a genuine issue of material fact exists. Delta Industries, 12-1 BCA
ii 34,959 at 171,860. The moving party bears the burden to show the absence of any
genuine issue of material fact. If it does, the nonmoving party must then set forth specific
facts showing a genuine issue of material fact. We resolve any significant doubt over
factual issues, and draw all reasonable inferences, in favor of the party opposing
summary judgment. Mingus Constructors, 812 F.2d at 1390-91; WEDJ!Three C's, Inc.,
ASBCA No. 56672, 10-1BCAii34,315 at 169,499, ajf'd, WEDJ/Three C's, Inc. v.
Gates, 382 F. App'x 928 (Fed. Cir. 2010).

                            Termination for Default Standards

       A termination for default should be imposed only for good grounds and on solid
evidence, JD. Hedin Construction Co. v. United States, 408 F.2d 424, 431 (Ct. Cl. 1969),
and the government bears the burden to prove it was justified. Lisbon Contractors, Inc.
v. United States, 828 F.2d 759, 764-65 (Fed. Cir. 1987). If it does, then the contractor
has the burden to show that its default was excusable. ADT Construction Group, Inc., by
Timothy S. Cory, Chapter 7 Trustee, ASBCA No. 55358, 13 BCA ii 35,307 at 173,309,
recon. denied, 14-1 BCA ii 35,508.

       The contract's Default clause allows the government to terminate for default when
the contractor fails to complete the work within the time specified (SOF ii 2). The
government may surrender its right to terminate for default, however, if it elects to permit
a delinquent contractor to continue to perform past the contract completion date,
assuming the contractor has not abandoned performance and a reasonable time has
elapsed for issuance of a termination notice. De Vito, 413 F.2d at 1153; Technocratica,
ASBCA No. 47992 et al., 06-2 BCA ii 33,316 at 165,187.

       In De Vito, the government terminated a supply contract for default. The
contractor alleged excusable delays and that the government had waived the delivery


                                             18
date. Based upon what it described as undisputed facts, the court granted summary
judgment for the contractor that the government had waived the delivery schedule,
calling for conversion of the default termination to one for the government's
convenience. The court identified the key requirements to establish waiver as follows:

              The necessary elements of an election by the non-defaulting
              party to waive default in delivery under a contract are
              ( 1) failure to terminate within a reasonable time after the
              default under circumstances indicating forbearance, and
              (2) reliance by the contractor on the failure to terminate and
              continued performance by him under the contract, with the
              Government's knowledge and implied or express consent.

413 F.2d at 1154.

        As noted, what has become known as the De Vito "waiver" doctrine (sometimes
referred to as an estoppel issue) normally does not apply to construction contracts absent
unusual circumstances. AmerescoSolutions, Inc., ASBCA No. 56811, 10-2 BCA
~ 34,606 at 170,550. This is because construction contracts generally contain provisions
entitling the contractor to payment for work performed after the completion date and
entitling the government to liquidated damages for late completion. Olson Plumbing &
Heating Co., ASBCA Nos. 17965, 18411, 75-1BCA~11,203 at 53,336, aff'd, Olson
Plumbing & Heating Co. v. United States, 602 F .2d 950 (Ct. Cl. 1979). When there are
such provisions, "detrimental reliance ... cannot be found merely from a period of
Government forebearance coupled with continued contractor performance in reliance
thereon." Brent L. Sellick, ASBCA No. 21869, 78-2 BCA ~ 13,510 at 66,194-95.

        The determination of what constitutes a reasonable forbearance period is
fact-dependent. BYA Int'/, LLC, ASBCA No. 57608, 13 BCA ~ 35,196 at 172,696;
American AquaSource, Inc., ASBCA No. 56677, 10-2 BCA ~ 34,557 at 170,416, recon.
denied, 10-2 BCA ~ 34,590. The period for termination after default is greater when the
contractor abandons performance or when the circumstances indicate that it is unlikely to
perform within a reasonable time. Olson Plumbing & Heating Co. v. United States, 602
F.2d at 956; see also American AquaSource, 10-2 BCA ~ 34,557 at 170,416. A lengthy
delay alone is insufficient to find a De Vito waiver. "The purpose of the waiver doctrine
is to protect contractors who are led to believe that time is no longer of the essence and
undertake substantial efforts after the performance date specified in the contract has
passed." State ofFlorida, Dep't ofInsurance v. United States, 81F.3d1093, 1096 (Fed.
Cir. 1996). Thus, even ifthe government has not insisted upon strict adherence to a
performance due date, the contractor must demonstrate that it detrimentally relied upon
the government's failure to do so. See E.O. Manufacturing Co., ASBCA No. 52120,
01-2 BCA ~ 31,587 at 156,084.



                                             19
         Moreover, even ifthe government has waived a contract completion date, it may
still terminate a contract for default if the contractor abandons performance or materially
breaches other contract obligations. Polyurethane Products Corp., ASBCA No. 42251,
96-1BCA~28,154 at 140,544. A refusal to perform without a contract change can be
anticipatory repudiation or breach. Free & Ben, Inc., ASBCA No. 56129, 11-1 BCA
~ 34, 719 at 170,954, recon. denied, 12-1 BCA ~ 34,966; Tri-Star Defense, ASBCA
Nos. 46650, 48418, 98-1BCA~29,482 at 146,309. The Disputes clause required the
contractor to proceed diligently with contract performance, pending final resolution of
any request for relief, claim, appeal, or action arising under or relating to the contract
(SOF ~ 2). We have held that a contractor's failure to proceed accordingly is a "material
breach for which summary termination is proper under the government's common law
rights reserved in ... the Default clause whenever it occurs and without regard to the
specified completion date of the contract." All-State Construction, Inc., ASBCA No.
50586, 06-2 BCA ~ 33,344 at 165,341-42 (citations omitted), recon. denied, 07-1 BCA
~ 33,509. However, we have recognized that performance impossibility can be a
mitigating factor. Olson Plumbing, 75-1 BCA ~ 11,203 at 53,336 ("[u]nless completion
had been rendered impossible," or some other facts gave the contractor the right to
repudiate the contract, stopping work and refusing to perform results in anticipatory
breach for which termination is justified).

                 Material Factual Disputes Preclude Summary Judgment

       There are numerous factual disputes. At least the following are material to
appellant's motion for summary judgment.

      Appellant contends that, as of the end of February 2011, it and its subcontractor
had completed all required items of work for Well #1 (app. mot. at 2-3, PF 6). The
government asserts that:

              MIC/CCS failed to install the 1O" liner, filter pack, and pea
              gravel in a manner acceptable to the government or consistent
              with FAR 52.236-5 Material and Workmanship and FAR
              52.246-21 Warranty of Construction. MIC/CCS did not
              perform the 72-hour constant rate test on Well # 1 or fully
              install the pump. Because of the defective construction of
              Well # 1, the 1O" liner allowed sand and pea gravel to fill the
              well. Thus, MIC/CCS did not request final inspection
              pursuant to the contract and the Government did not accept
              the defective work.

(Gov't opp'n at 4,   ~   6) (Citations omitted)




                                                  20
       The parties dispute, in essence, whether Layne stopped work (see app. mot. at 4,
PF 15; see gov't opp'n at 6, if 15).

       The parties dispute, in essence, whether completion of Well #7 using the reverse
rotary drilling method was feasible (see app. mot. at 4, PF 16; see gov't opp'n at 6, if 16).

      The parties dispute the intent and import of the 13 July 2011 communications
between Mr. Newberry and the CO and whether the CO directed appellant to stop work
on Well# 7 (app. mot. at 5-6, PF 20, 21; gov't opp'n at 7, irir 21-22; SOF irir 38, 39).

        The parties dispute what occurred at the 7 November 2011 meeting among the
CO, other government personnel, MIC/CCS and Layne (SOF if 45). Appellant alleges
that MIC/CCS and Layne advised the Air Force that they would begin demobilizing
equipment at Well #7 to mitigate standby charges and that more work on Well #7 using
the reverse rotary drilling method would be futile. Appellant contends that the Air Force
did not express any disagreement or provide direction. It did not respond to the differing
site conditions claim or authorize additional effort at Well #7. Rather, the Air Force
acknowledged that it had taken no action on the claim, said that it had no funds to pay for
the claim, and it was still attempting to find money to fund an independent consultant.
Appellant alleges that the Air Force stated that it could not give a date on which its
analysis would be complete but it would provide a letter with a schedule for resolving the
claim. However, the Air Force never provided the letter. Appellant further contends that
MIC/CCS reiterated at the meeting that it considered the Well #1 work to be complete. It
had submitted a proposal for additional work to cure the sand problem but the Air Force
had not responded. (App. mot. at 7-8, PF 31, 32)

        The government alleges that, despite the CO's statements at the 7 November 2011
meeting that the DO work was not complete and that MIC/CCS should continue to work
to meet contract requirements, the contractor refused to continue unless a change order
were issued immediately to change the drilling method and increase the funding. The
government contends that the CO explained that the Air Force was conducting a differing
site condition investigation through an independent study but MIC/CCS stated that, no
matter the outcome, it would not continue work, and the contractor reiterated this point in
later correspondence. The government states that MIC/CCS never submitted a formal
proposal for a change order and notes that it did not submit a claim requesting a CO's
final decision regarding conditions at Wells #1 and #7 until 22 October 2012. The
government also disputes MIC/CCS's assertions about the futility of continued
performance and that it said at the meeting that it had no funds to pay a differing site
conditions claim. The government adds that it never promised a claim schedule letter.
(Gov't opp'n at 8-9, irir 31, 32)




                                             21
       The parties also dispute in part what occurred during the 5 March 2012 meeting
(SOF   ~53). Appellant contends:

              The Air Force initially threatened MIC/CCS with termination
              for default, notwithstanding its earlier commitment that legal
              matters would not be discussed. Mr. Newberry reminded the
              Air Force of... the lack of basis for such a termination ....
              [T]he Air Force asked MIC/CCS to waive the "no guarantee"
              terms of the contract, but MIC/CCS refused. MIC/CCS
              offered to provide a proposal to resolve the problems with
              Well #7, and the Air Force agreed to review the proposal.. ..
              Mr. Newberry offered that MIC/CCS would be willing to
              forgo its mark-up on Layne's proposal to try another drilling
              method, and that he would also work to reduce the
              subcontractor stand-by charges incurred to date. [He] offered
              to discuss giving up its profit on the entire [DO], if needed to
              effect a workable proposal for resolution. The parties
              discussed the alternate cable-tool drilling method to be used.
              They also discussed drilling at a different location, but the Air
              Force remained committed to the same location .... [T]he Air
              Force requested a cost proposal... [containing] "all
              contingencies" to attempt to perform additional work on Well
              #7. MIC/CCS agreed to provide such a cost proposal. The
              same day MIC/CCS sent an email to the [CO] confirming that
              it had contacted [Layne] to develop the requested proposal.

(App. mot. at 10, PF 41) (Citations omitted)

       The government alleges:

             The Air Force did not threaten MIC/CCS; it only discussed
             all possible outcomes of the current situation. The Air Force
             did not ask MIC/CCS to waive the "no guarantee" terms of
             the contract. The Air Force did not request a cost proposal to
             perform "additional work." Instead, the Air Force initially
             requested a cost proposal to reach a final agreement on "how
             to rescue this task order." Dispute that MIC/CCS sent an
             email... "confirming" that Layne was developing the requested
             proposal. The cited email states that MIC/CCS was unable to
             reach Layne but would try again. Otherwise, the Air Force
             does not dispute.

(Gov't opp'n at 10, ~ 41) (Citations omitted)


                                             22
       At the core of matters, the parties dispute whether the government's alleged delay
in terminating the DO for default was reasonable and whether appellant relied to its
detriment upon that alleged forbearance.

        De Vito 's first factor calls for the Board to determine whether the government's
delay in terminating the DO was reasonable under the circumstances and whether the
circumstances indicated forbearance. Summary judgment normally is not appropriate
when the reasonableness of the government's actions, considering all of the
circumstances, is at issue. McKenzie Eng'g Co., ASBCA No. 53374, 02-2 BCA if 31,972
at 157 ,925. We previously rejected a contractor's contention that ~ five and one-half
month delay was ipso facto unreasonable, noting the fact dependent nature of the inquiry.
BYA Int'!, 13 BCA if 35,196 at 172,696.

       Here, the DO's amended completion date expired on 26 September 2011 (SOF
if 42). The government issued a show cause notice on 6 March 2012, over five months
after the completion date had passed, and terminated the DO for default on 18 June 2012,
over eight months after the date had passed (SOF iii! 55, 57). Between the expiration of
the completion date and the termination, the government eventually conducted a differing
site conditions investigation (SOF if 52), the parties exchanged correspondence, and they
met on 7 November 2011 and 5 March 2012. The parties debated the causes of the sand
production and loss of fluids problems with the wells and whether appellant had
complied with the DO, with appellant arguing that it was not required to continue
performance absent a change order or equitable adjustment. Although they dispute
whether appellant demobilized despite an alleged CO direction that it continue to
perform, it is at least clear that appellant responded to the show cause notice that it was
done with its work under the DO (SOF if 56). As noted, the government is allowed more
time to terminate when the contractor abandons performance or performance is unlikely.

       In sum, the current record does not establish whether the government's alleged
delay in terminating the DO for default was unreasonable.

        The second De Vito factor requires that the contractor prove its reliance upon the
government's failure to terminate and that it continued to perform under the contract,
with the government's knowledge and implied or express consent. In fact, according to
appellant, it ceased work before the DO's original and extended completion dates (SOF
if 38). Moreover, the government has presented evidence that counters any express or
implied consent. It asserts that the CO directed appellant to continue with performance.
The record is also unclear whether appellant demobilized in alleged reliance upon the
government's failure to terminate, or for its own business reasons to recover its idle
equipment as winter approached (see SOF if 43). In either case, it is unclear whether it
incurred costs in so doing that it would not have incurred upon completion of the DO.
Thus, appellant has not established that it actually relied to its detriment upon the


                                            23
government's alleged forbearance. See E.O. Manufacturing Co., 01-2 BCA, 31,587 at
156,084 ("Actual reliance must be demonstrated. It is not enough to merely argue that
the appellant relied or could have relied.").

       We have noted that "[t]o the extent we have applied the De Vito principle to
construction cases, 'unusual circumstances' were found to exist after development of the
record at a hearing." AmerescoSolutions, 10-2 BCA, 34,606 at 170,550. In this appeal,
the record similarly requires further development.

        Lastly, under the Default clause, a contractor's default is excusable if it is caused
by circumstances beyond its control and without its fault or negligence (SOF , 2). See,
e.g., DCX, Inc. v. Perry, 79 F.3d 132, 134 (Fed. Cir. 1996); Earthstar Construction &
Logistics Co., ASBCA No. 58086, 13 BCA, 35,461 at 173,902. There are material
factual disputes as to which party was at fault for appellant's failure to perform the DO.
A few examples are that the parties dispute whether MIC/CCS performed successful
testing and they dispute the cause for the sand in the water at Well# 1 (app. mot. at 3,
PF 7; gov't opp'n at 4-5,, 7). They also dispute whether the DO specified any method
of drilling (app. mot. at 2, PF 4, 5, at 5, PF 19; gov't opp'n at 3-4, ,, 4, 5, at 6,, 19) or of
construction (app. mot. at 4, PF 15; gov't opp'n at 6,, 15).

       Accordingly, summary judgment is not appropriate on the questions of whether
the government waived its right to terminate the DO for default or whether appellant's
default was excusable.

                                         DECISION

       We deny appellant's motion for summary judgment.

       Dated: 14 May 2014




                                                      ministrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)




                                              24
I concur                                      I concur




                                              RICHARD SHACKLEFORD
Administrative Judge                          Administrative Judge
Acting Chairman                               Vice Chairman
Armed Services Board                          Armed Services Board
of Contract Appeals                           of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58242, Appeal ofMIC/CCS,
Joint Venture, rendered in conformance with the Board's Charter.

      Dated:




                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         25